Exhibit 10.70

LOGO [g55841g41t88.jpg]

FORM OF NON-QUALIFIED STOCK

OPTION AWARD AGREEMENT

 

Date: [Insert Date]

 

Re: Grant of Non-Qualified Stock Option – Certificate No. [Insert]

 

To: [Insert Name]

Neutral Tandem, Inc. (the “Company”) is pleased to advise you that, pursuant to
the Company’s Amended and Restated 2007 Long-Term Equity Incentive Plan (the
“Plan”), the Committee has granted to you an option (the “Option”) to acquire
shares of Common Stock, as set forth below, subject to the terms and conditions
set forth herein:

 

Number of Option Shares:   [Insert Number] Date of Grant:   [Insert Date]
Exercise Price per Option Share:   $[Insert Price] Vesting Amount and Dates of
Option Shares:   25% at [Insert date that is 12 months
from today’s date]   The remaining balance vest equally
over the next 36 months following
[Insert date that is 12 months from
today’s date] Expiration Date of All Option Shares:   [Insert Date]

 

Any capitalized terms used herein and not defined herein have the meaning set
forth in the Plan.

1. Option.

(a) Term. Subject to the terms and conditions set forth herein, the Company
hereby grants to you (or such other persons as permitted by paragraph 5) an
Option to purchase the Option Shares at the exercise price per Option Share set
forth above in the introductory paragraph of this letter agreement (the
“Exercise Price”), payable upon exercise as set forth in paragraph 1(b) below.
The Option shall expire at the close of business on the date set forth above in
the introductory paragraph of this letter agreement (the “Expiration Date”),
which is the tenth anniversary of the date of grant set forth above in the
introductory paragraph of this letter agreement (the “Grant Date”), subject to
earlier expiration as provided under the Plan should your employment or service
with the Company or a Subsidiary terminate. The Exercise Price



--------------------------------------------------------------------------------

and the number and kind of shares of Common Stock or other property for which
the Option may be exercised shall be subject to adjustment as provided under the
Plan. For purposes of this letter agreement, “Option Shares” mean (i) all shares
of Common Stock issued or issuable upon the exercise of the Option and (ii) all
shares of Common Stock issued with respect to the Common Stock referred to in
clause (i) above by way of stock dividend or stock split or in connection with
any conversion, merger, consolidation or recapitalization or other
reorganization affecting the Common Stock.

(b) Payment of Option Price. Subject to paragraph 2 below, the Option may be
exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the product of (i) the Exercise Price and (ii) the number of Option
Shares to be acquired. Payment of the Option Price shall be made as provided
under the Plan.

2. Exercisability/Vesting and Expiration.

(a) Normal Vesting. The Option granted hereunder may be exercised only to the
extent it has become vested. The Option shall vest in as indicated by the
vesting dates of Option Shares set forth in the introductory paragraph of this
letter agreement.

(b) Normal Expiration. In no event shall any part of the Option be exercisable
after the Expiration Date.

(c) Effect on Vesting and Expiration of Employment Termination. Notwithstanding
paragraphs 2(a) and (b) above, the special vesting and expiration rules set
forth in the Plan shall apply if your employment or service with the Company or
a Subsidiary terminates prior to the Option becoming fully vested and/or prior
to the Expiration Date.

(d) Effect on Vesting of Certain Events. Notwithstanding paragraphs 2(a),
(b) and (c) above, if (1) a Change in Control (as defined in the Plan) occurs
and your employment is not terminated, 50% of any unvested options will vest
upon the Change in Control or (2) your employment is terminated without Cause
(as defined in your employment agreement with the Company) and not in connection
with a Change in Control, any unvested options that would have vested within six
months of the date of termination will become fully vested.

3. Procedure for Exercise. You may exercise all or any portion of the Option, to
the extent it has vested and is outstanding, at any time and from time to time
prior to the Expiration Date, by delivering written notice to the Company in the
form attached hereto as Exhibit A, together with payment of the Option Price in
accordance with the provisions set forth in the Plan. The Option may not be
exercised for a fraction of an Option Share.

4. Withholding of Taxes.

(a) Participant Election. Unless otherwise determined by the Committee, you may
elect to deliver shares of Common Stock (or have the Company withhold Option
Shares acquired upon exercise of the Option) to satisfy, in whole or in part,
the amount the Company is required to withhold for taxes in connection with the
exercise of the Option. Such election must be made on or before the date the
amount of tax to be withheld is determined. Once made, the election shall be
irrevocable. The fair market value of the shares to be withheld or delivered
will be the Fair Market Value as of the date the amount of tax to be withheld is
determined.

 

- 2 -



--------------------------------------------------------------------------------

(b) Company Requirement. The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to the
delivery of Option Shares under this letter agreement.

5. Transferability of Option. You may transfer the Option granted hereunder only
by will or the laws of descent and distribution or to any of your Family Members
by gift or a qualified domestic relations order as defined by the Code. Unless
the context requires otherwise, references herein to you are deemed to include
any permitted transferee under this paragraph 5. The Option may be exercised
only by you; by your Family Member if such person has acquired the Option by
gift or qualified domestic relations order; by the executor or administrator of
the estate of any of the foregoing or any person to whom the Option is
transferred by will or the laws of descent and distribution; or by the guardian
or representative of any of the foregoing; provided that Incentive Stock Options
may be exercised by any guardian or legal representative only if permitted by
the Code and any regulations thereunder.

6. Conformity with Plan. The Option is intended to conform in all respects with,
and is subject to all applicable provisions of, the Plan (which is incorporated
herein by reference). Inconsistencies between this letter agreement and the Plan
shall be resolved in accordance with the terms of the Plan. By executing and
returning the enclosed copy of this letter agreement, you acknowledge your
receipt of this letter agreement and the Plan and agree to be bound by all of
the terms of this letter agreement and the Plan.

7. Rights of Participants. Nothing in this letter agreement shall interfere with
or limit in any way the right of the Company to terminate your employment or
other performance of services at any time (with or without Cause), nor confer
upon you any right to continue in the employ or as a director or officer of, or
in the performance of other services for, the Company or a Subsidiary for any
period of time, or to continue your present (or any other) rate of compensation
or level of responsibility. Nothing in this letter agreement shall confer upon
you any right to be selected again as a Plan participant.

8. Amendment or Substitution of Option. The terms of the Option may be amended
from time to time by the Committee in its discretion in any manner that it deems
appropriate (including, but not limited to, acceleration of the date of exercise
of the Option); provided that no such amendment shall adversely affect in a
material manner any of your rights under the award without your written consent.

9. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this letter agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

10. Severability. Whenever possible, each provision of this letter agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this letter agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this letter agreement.

 

- 3 -



--------------------------------------------------------------------------------

11. Counterparts. This letter agreement may be executed simultaneously in two or
more counterparts, each of which shall constitute an original, but all of which
taken together shall constitute one and the same letter agreement.

12. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

13. Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS LETTER AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE
LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

14. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this letter agreement shall be
in writing and shall be deemed to have been given when (i) delivered personally,
(ii) mailed by certified or registered mail, return receipt requested and
postage prepaid, (iii) sent by facsimile or (iv) sent by reputable overnight
courier, to the recipient. Such notices, demands and other communications shall
be sent to you at the address specified in this letter agreement and to the
Company at One South Wacker Drive, Suite 200, Chicago, Illinois, 60606, Attn:
Chief Financial Officer, or to such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party.

15. Entire Agreement. This letter agreement and the terms of the Plan constitute
the entire understanding between you and the Company, and supersede all other
agreements, whether written or oral, with respect to your acquisition of the
Option Shares.

*    *    *    *    *

 

- 4 -



--------------------------------------------------------------------------------

Signature Page to Stock Option Award Agreement

Please execute the extra copy of this letter agreement in the space below and
return it to the Company to confirm your understanding and acceptance of the
agreements contained in this letter agreement.

 

Very truly yours,

 

NEUTRAL TANDEM, INC.

By:     Name:     Title:    

 

Enclosures: Extra copy of this letter agreement

     Copy of the Plan

The undersigned hereby acknowledges having read this letter agreement and the
Plan and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

 

OPTIONEE    [Insert Name]

Dated as of:                                 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Letter to be Used to Exercise Stock Option

________________

Date

________________

________________

________________

Attention:                                 

I wish to exercise the stock option granted on                                 
and evidenced by a Stock Option Award Agreement dated as of
                                , to acquire                  shares of Common
Stock of                 , at an option price of $          per share. In
accordance with the provisions of paragraph 1 of the Stock Option Award
Agreement, I wish to make payment of the exercise price (please check all that
apply):

 

  ¨ in cash

 

  ¨ by delivery of shares of Common Stock held by me

 

  ¨ by simultaneous sale through a broker

Please issue a certificate for these shares in the following name:

 

  

Name

 

Address

 

Very truly yours,   

Signature

 

Typed or Printed Name

 

Social Security Number